Case 1:20-cv-11897-RWZ Document 32 Filed 04/15/21 Page 1 of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 20-CV-11897-RWZ
RYAN PORTER, on behalf of himself
and all others similarly situated

V.

EMERSON COLLEGE

ORDER
April 15, 2021
ZOBEL, S.D.J.

Defendant's motion to dismiss (Docket # 20) is DENIED. “Drawing all inferences
in plaintiffs’ favor, the court cannot, as a matter of law, say that no student could have
reasonably expected that paying the tuition charged for the Spring semester of 2020
and registering for on-campus courses would entitle them to in-person instruction.” In re
Boston Univ. Covid-19 Refund Litig., No. 20-cv-10827, 2021 U.S. Dist. LEXIS 4651, at
*7-8 (D. Mass. Jan. 7, 2021). As to Plaintiff's remaining claims, having drawn all

reasonable inferences in his favor, as the court must, the allegations are sufficient.

Aged 5, Zoe () 2b

J DATE JRYA W. ZOBEL
UNITED STATES DISTRICT JUDGE

 
